Exhibit 10.1

THIRD AMENDMENT AGREEMENT

THIS THIRD AMENDMENT AGREEMENT, dated as of July 31, 2013 (this “Amendment”) is
among MERCURY CASUALTY COMPANY (the “Borrower”), MERCURY GENERAL CORPORATION
(the “Parent”), the various financial institutions parties thereto
(collectively, the “Lenders”) and BANK OF AMERICA, N.A., as administrative agent
(the “Administrative Agent”). Terms defined in the Credit Agreement (as defined
below) are, unless otherwise defined herein or the context otherwise requires,
used herein as defined therein.

WHEREAS, the Borrower, the Parent, the Lenders and the Administrative Agent are
parties to that certain Credit Agreement dated as of January 2, 2009 (as amended
to date, the “Credit Agreement”) and wish to amend the Credit Agreement as set
forth herein;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto agree as follows:

SECTION 1. AMENDMENTS TO CREDIT AGREEMENT. Effective as of the Amendment
Effective Date (as hereinafter defined), the Credit Agreement is amended as
follows:

1.1 Amendment to Section 1.01. Section 1.01 is amended by (a) amending and
restating the following definitions to read as follows:

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate or the successor
thereto if the British Bankers Association is no longer making a LIBOR rate
available (“LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London

 

1



--------------------------------------------------------------------------------

time, two London Banking Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period or (ii) if such rate is not available
at such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time
determined two London Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank Eurodollar market at their request
at the date and time of determination.

“Maturity Date” means July 31, 2016; provided that if such date is not a
Business Day, the Maturity Date shall be the next succeeding Business Day.

and (b) inserting the following definitions in proper alphabetical order:

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Post-Closing Amendment Filings” means the post-closing reports required to be
filed by the Borrower pursuant to California Insurance Code section 1185 et seq.
with the California Department of Insurance and the NAIC with respect to the
Third Amendment Agreement dated as of July 31, 2013 among the Borrower, the
Parent, the Lenders party thereto, and the Administrative Agent.

1.2 Amendment to Section 6.02(l). Section 6.02(l) is amended and restated to
read as follows:

(l) promptly after filing, a copy of the Post-Closing Filings and the
Post-Closing Amendment Filings.

1.3 Amendment to Section 7.11(a). Section 7.11(a) is amended and restated to
read as follows:

 

2



--------------------------------------------------------------------------------

(a) Borrower Statutory Surplus. The Borrower shall not permit the Borrower
Statutory Surplus to be less than an amount equal to the sum of (a) $750,000,000
plus (b) 25% of positive Consolidated Statutory Net Income earned in each
calendar year commencing with the calendar year ended December 31, 2013.

1.2 Amendment to Section 10.01. Section 10.01 is amended and restated to read as
follows:

10.01 Unconditional Guarantee. For valuable consideration, receipt whereof is
hereby acknowledged, and to induce each Lender to make Loans to the Borrower and
to induce the Administrative Agent to act hereunder, the Parent hereby
unconditionally and irrevocably guarantees to each Lender and the Administrative
Agent the punctual payment when due, whether at stated maturity, by acceleration
or otherwise, of all Obligations of the Borrower, whether for principal,
interest, fees, expenses, indemnification or otherwise, whether direct or
indirect, absolute or contingent or now existing or hereafter arising
(collectively the “Guaranteed Obligations”). Without limiting the generality of
the foregoing, the Parent’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by the Borrower
to the Administrative Agent or any Lender under this Agreement but for the fact
that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving the Borrower or its
Affiliates. This is a guarantee of payment and not of collection merely.

SECTION 2. CONDITIONS PRECEDENT. This Amendment shall become effective on the
date (the “Amendment Effective Date”) when (a) the Administrative Agent shall
have received this Amendment, duly executed by the Borrower, the Parent, the
Administrative Agent and the Lenders, (b) the Administrative Agent shall have
received certified resolutions of the Borrower and the Parent authorizing the
execution and delivery of this Amendment and the performance of the Credit
Agreement as amended hereby and (c) the Administrative Agent shall have received
a favorable opinion of legal counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, in form and substance reasonably
satisfactory to the Administrative Agent.

SECTION 3. REPRESENTATIONS AND WARRANTIES. To induce the Lenders and the
Administrative Agent to enter into this Amendment, each of the Borrower and the
Parent hereby represents and warrants to the Administrative Agent and each
Lender as follows:

3.1 Due Authorization, Non-Contravention, etc. The execution, delivery and
performance by each of the Borrower and the Parent of this Amendment have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries, which could reasonably be expected to have a Material Adverse
Effect, or (ii) any order, injunction, writ or decree of any

 

3



--------------------------------------------------------------------------------

Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.

3.2 Government Approval, Regulation, etc. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with (including any
amendments to the Post-Closing Filings), any Governmental Authority or any other
Person is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, the Borrower or the Parent of this
Amendment; except (a) for approvals, consents, exemptions, authorizations,
actions, notices or filings (i) which have already been obtained or made or
(ii) for which the failure to obtain or make could not reasonably be expected to
have a Material Adverse Effect and such failure could be cured without
unreasonable delay or cost and (b) the Borrower is required to file the
Post-Closing Amendment Filings.

3.3 Validity, etc. This Amendment has been duly executed and delivered by the
Borrower and the Parent. This Amendment constitutes a legal, valid and binding
obligation of each such Person, enforceable against each such Person in
accordance with its terms.

3.4 No Default or Event of Default. No Default or Event of Default has occurred
and is continuing or will result from the execution and delivery or
effectiveness of this Amendment.

3.5 Representations and Warranties. The representations and warranties of the
Loan Parties contained in Article V of the Credit Agreement and in the other
Loan Documents are true and correct in all material respects as of the Amendment
Effective Date, with the same effect as though made on such date (unless stated
to relate solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date).

SECTION 4. MISCELLANEOUS.

4.1 Continuing Effectiveness, etc. This Amendment shall be deemed to be an
amendment to the Credit Agreement, and the Credit Agreement, as amended hereby,
and all other Loan Documents shall remain in full force and effect and each is
hereby ratified, approved and confirmed in each and every respect. After the
effectiveness of this Amendment in accordance with its terms, all references to
the Credit Agreement in the Loan Documents or in any other document, instrument,
agreement or writing shall be deemed to refer to the Credit Agreement as amended
hereby.

4.2 Payment of Costs and Expenses. The Borrower agrees to pay on demand all
reasonable out-of-pocket expenses of the Administrative Agent (including the
reasonable fees and out-of-pocket expenses of counsel to the Administrative
Agent) in connection with the negotiation, preparation, execution and delivery
of this Amendment.

4.3 Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

4



--------------------------------------------------------------------------------

4.4 Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or any provisions hereof.

4.5 Execution in Counterparts. This Amendment may be executed by the parties
hereto in several counterparts (and by different parties hereto in different
counterparts), each of which shall be deemed to be an original and all of which
shall constitute together but one and the same agreement. Delivery of an
executed signature page of this Amendment by facsimile transmission or
electronic “.pdf” file shall be effective as delivery of a manually executed
counterpart hereof.

4.6 Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.

4.7 Successors and Assigns. Subject to any restrictions on assignment contained
in the Credit Agreement, this Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

[Signatures follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Third Amendment
Agreement as of the date first set forth above.

 

MERCURY CASUALTY COMPANY By:  

/s/ Theodore R. Stalick

Name:   Theodore R. Stalick Title:   Vice President and Chief Financial Officer
MERCURY GENERAL CORPORATION By:  

/s/ Theodore R. Stalick

Name:   Theodore R. Stalick Title:   Vice President and Chief Financial Officer

[Signature Page to Third Amendment Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually as

Administrative Agent and Lender

By:  

/s/ Bansree M. Parikh

Name:   Bansree M. Parikh Title:   SVP

[Signature Page to Third Amendment Agreement]